—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered December 14, 1998, dismissing the complaint, and bringing up for review an order, same court and Justice, entered January 13, 1998, which granted defendants’ motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, with costs. Appeal from the aforesaid January 13, 1998 order, unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
The court properly dismissed the complaint based on plaintiffs failure to establish that defendants had transacted business within the State, subjecting them to jurisdiction under CPLR 302 (a) (1). Contrary to plaintiffs argument, sending faxes and making phone calls to this State are not, without more, activities tantamount to “transacting business” within the meaning of the aforecited long-arm statute. Nor was plaintiff entitled to additional discovery on the jurisdictional issue since she failed to come forward with tangible evidence sufficing to demonstrate that long-arm jurisdiction over defendants may exist (see, Mandel v Busch Entertainment Corp., 215 AD2d 455). Concur—Ellerin, J. P., Saxe, Buckley and Friedman, JJ.